                                                          JS-6



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JIN LEE,                               Case No.: 2:19-cv-07902-PA (SSx)
                                            Assigned to Percy Anderson
12
                Plaintiff,                  ORDER GRANTING STIPULATION
13        vs.                               FOR DISMISSAL OF THE ENTIRE
                                            ACTION
14
   GHOTRA INC. D/B/A DIAMOND
15 PALACE CUISINE OF INDIA; A&J
16 SUNSET VILLAGE, LLC; and DOES
   1 to 10,
17
                Defendants.
18

19

20

21

22

23

24

25

26
27

28


                                     [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2

 3         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 4

 5   all parties to bear their own fees and costs.
 6

 7         SO ORDERED.
 8

 9                 March 10, 2020
           DATED: _____________                          _______________________________
10                                                       United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     1
                                         [PROPOSED] ORDER
